In related visitation proceedings pursuant to Family Court Act article 6, Theresa Barton appeals from an order of the Family Court, Kings County (Morgenstern, J.), dated October 9, 2003, which, inter alia, denied her petition to modify a prior order of the same court, among other things, awarding her temporary supervised visitation with the subject children.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies as of right from a nondispositional order of the Family Court (see Family Ct Act § 1112 [a]), and leave has not been granted (see Matter of Blake v Blake, 284 AD2d 455 [2001]).
The mother’s contention that the Family Court improperly denied her various petitions for an order of protection pursuant to Family Court Act article 8 is not before us, as the order appealed from did not address those petitions. Krausman, J.P., Goldstein, Luciano and Fisher, JJ., concur.